Kupferman, J.,
dissents in a memorandum as follows: Once again, we are met with an undue burden being placed upon the criminal justice system (see, e.g., People v Davis, 169 AD2d 379, 382 [Kupferman, J., dissenting]). As the majority concedes, the defendant is "almost certainly guilty of very serious and violent crimes.” The error found by the majority is the fact that the prosecutor, in summation, used excessive hyperbole. Perhaps we could note our disapproval (see, People v Torres, 171 AD2d 425, lv denied 77 NY2d 1001). Perhaps even if the matter had been preserved, one could concur in the majority’s conclusion, albeit reluctantly, but here this matter is remanded for a new trial "in the interest of justice.” I believe it has exactly the opposite effect.